DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/26/2021 has been entered.

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jian (“Automatic surface defect detection for mobile phone screen glass based on machine vision”) discloses an image sensor configured to capture a target image of the specimen (figure 4; section 3.1. image acquisition), the specimen comprising a flat portion and a curved portion extending from the flat portion along a first direction and having a curvature (abstract; mobile phone screen glass), the target image comprising a first area corresponding to the flat portion of the specimen (figures 1, 2 and 6-7) and a second area corresponding to the curved portion of the specimen (figures 1, 2 and 6-7; for example, see chip and dirt on the curved portions of figure 1, part b and c); and a defect inspection device configured to determine a defect of the specimen based on the target image (see figure 3, mobile phone screen glass compared to the template; see section 3. Automatic defect detection system for MPSG). Onishi (US 2019/0011374 A1) discloses an image editor configured to detect the second area based on a difference in at least one of brightness, color, and saturation between the first area.  (figure 8A; paragraph 71-77: A difference image between the two images is binarized to acquire a second light region image. In the target region of the second light region image, regions where the second captured image is lighter than the second reference image and that satisfy a predetermined condition are acquired as second light regions. The values of pixels in the second light region 824 are “ 1 , " and the values of pixels in the other region are “0.”  Further, Onishi discloses the computer displays one of the captured images on its display such that defect regions, first dark regions that are irrelevant to the defect regions and second light regions that do not overlap with the defect regions are displayed in different colors on the target region 90.) Ise (US 2018/0103214 A1) discloses the defect inspection device comprising an image editor configured to enlarge a width of the second area along the first direction by a resize ratio.  (see at least paragraphs 184-185; figure 16)  However, none of the prior art, either alone or in combination, discloses wherein a shape of the curved portion is distorted in the target image based on a depth difference between the flat portion and the curved portion, and the width of the second area is enlarged to enhance a distorted portion of the curved portion in the target image.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665